 LOCAL 13,PLUMBERS477Local Union No. 13, an Affiliate of the United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada(Mechanical Contractors Association ofRochester,Inc., and Association of Plumbing, Heat-ing and Cooling Contractors of Rochester,Inc.)andAlfredWinter.Case 3-CB-2140Apprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Rochester, NewYork, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.DECISIONJuly 18, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYOn April 11, 1974, Administrative Law Judge JohnM. Dyer issued the attached Decision in this proceed-ing. Thereafter, Respondent and the General Counseleach filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Local Union No. 13, an Af-filiate of the United Association of Journeymen and1We find without merit Respondent's allegations of bias and prejudice onthe part of the Administrative Law JudgeWe have fully considered theentire record and the Administrative Law Judge's Decision. and perceive nobasis for finding that he prejudged this case, made prejudicial rulings, ordemonstrated bias in his analysis or discussion of the evidence Accordingly.we reject these contentionsThe Respondent has excepted to the pretrial denial of Respondent's de-mand for a bill of particulars with regard to the General Counsel's complaintWe find that the denial of Respondent's motion was proper inasmuch as thecomplaint met the requirements of specificity contained in Sec 102 15 of theBoard's Rules and Regulations2 The General Counsel has excepted to the Administrative Law Judge'sfailure to find that the Respondent refused and failed to refer Alfred Winterto jobs because (I) he worked for a nonunion contractor, and (2) he was nota member of the RespondentThe record supports a finding that Winter wasnot referred for both of the foregoing reasons and we so findThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544(1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined therecord and find no basis for reversing his findings -STATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Alfred Winterbecame a journeyman member of Toronto, Canada, Local46, herein called Local 46, of the United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, AFL-CIO, herein called the International, on March 24, 1971.OnAugust 27, 1973, Winter filed a charge against Rochester,New York, Local 13, affiliated with the International, here-in called Local 13, or Respondent, and amended suchcharge on February 19, 1974 On that date, the RegionalDirector of Region 3 of the National Labor Relations Boardissued a complaint against Local 13, alleging that it hadviolated Section 8(b)(1)(A) of the Act by refusing to referWinter for work to employer-members of the MechanicalContractors Association of Rochester, Inc., herein calledMechanical Contractors, and the Association of Plumbing,Heating and Cooling Contractors of Rochester, Inc., hereincalledHeating and Cooling, and both herein called theAssociations. It is further alleged that Section 8(b)(1)(A)was violated by the action of Local 13's business managerand agent, Christopher Farrell, III, in bringing chargesagainst Winter because he had filed NLRB charges againstRespondent.Local 13's answer denied that it violated the Act in anyway, admitted that it was a labor organization within themeaning of the Act, and that Christopher Farrell, III, wasitsbusiness manager and agent within the meaning of theAct. In the trial of this matter held on March 15, 1974, inRochester, New York, Respondent admitted the filing andservice of the charges and the commerce allegations.The critical factor in this case is whether or not a conver-sation took place between Alfred Winter and ChristopherFarrell on or about April 16, 1973. Winter testified that hehad four conversations with Farrell, while Farrell statedthere was only one conversation which took place in Octo-ber 1971. There is no question that charges were filed byFarrell againstWinter, but according to Respondent thesecharges were withdrawn because they were technically de-fective, althoughWinter at the time of the trial had notreceived any notice of such a withdrawal.In considering all the evidence, I have decided to creditWinter and find that Respondent has violated the Act asalleged.General Counsel and Respondent presented oralarguments at the trial in this matter and no briefs have beenfiled.On the entire, record in this case, including my evaluationof the reliability of the witnesses, based on the evidencereceived, my observation of witness demeanor, and the na-ture and manner in which responses were made, I make thefollowing:212 NLRB No. 73 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTICOMMERCE FINDINGS ANDUNION STATUSwent to work for a company named Bahsco doing heatingand air conditioning work.On or about May 5, 1972, Winter went back to Torontoand obtained a travel card and on or about May 7, 1972,went to Local 13's headquarters and in Farrell's absencegave the travel card to an office girl asking her to give it toFarrell, saying he would return within a week. When Winterreturned, Farrell saw him in the office and asked what hewas doing. Winter replied that he was working for anothercontractorFarrell told him he was working for Bahsco,which was not union, and it was not good for the Union andcontrary to the constitution. Farrell refused to acceptWinter's travel cardWinter left. He worked for Bahsco fora while until switching to the Civic Development Corpora-tionAround October 12, 1972, Winter returned to Torontoand procured another travel card which he brought to Local13's headquarters around October 13, 1972, andagain hesaw Farrell. Farrell said he would not accept Winter's orany travel cards at that time and that the local residents hadpreference over travellersWinter told Farrell he wouldhave to get help from either the international or the LaborBoard. Farrell told him to go ahead but to expect troubleifhe did so, and that Winter would not be able to hold ajob at any of the associations if he did so.According to Winter, he was unemployed from October1972 until on or about January 8, 1973, and atthe time ofthe trial in this matter he was employed by Lincoln First inthe maintenance department.On Friday, April 13, 1973, Winter returned to Toronto,Canada, and procured another travel card from Local 46.Winter's testimony was a bit confused as to the exact dateon which he went to the union hall and saw Farrell in April1973; first testifying that it occurred around April 13, but,after being reminded that he had to procure the card inperson, he testified it was probably Monday, April 16, 1973,when he went to the union hall According to his testimony,he was at the union hall somewhere around 2 p.m. when hesaw Farrell and a young lady employed by the Union driveup in a car. This same young lady was present with Farrellat the trial.Winter went into the union hall with them, andafter the young lady went into her office he told Farrell thata vice president of Bethlehem Service Corporation had senthim down for a referral slip and he offered his travel card.Farrell asked who he was working for and Winter repliedanother contractor. Farrell said he was probably workingnonunion and that was enough for him to say no. Wintersaid he would ask help from the International or the NLRB.Farrell told him to go ahead, and refused to accept his travelcard or to issue a referral slip.In an attempt to contradict the testimony of Winter, Re-spondent procured employment records of contractorJames M. Craib, Inc., for the weeks ending April 15 andApril 22, 1973, and the testimony showed that Winter wasoff work on Friday, April 13, and had 4 hours off on Mon-day, April 16. This evidence makes it feasible that Winterdid proceed as he testifiedAs stated above, Business Manager Farrell denies meet-ingWinter after the October 1971 meeting and says hecould not have met Winter on Monday, April 16, 1973, inRochester because on Sunday, April 15, he left RochesterThe Mechanical Contractors Association of Rochester,Inc., and the Association of Plumbing, Heating and CoolingContractors of Rochester,Inc., areeach New York corpora-tions and multiemployer associations which are designatedand authorized by their employer-members to engage incollective bargaining in the negotiation of contracts on be-half of such employer-members.During the past year, these two associations and/or theirmembers received gross revenues in excess of $50,000 andduring the same period of time purchased and receivedgoods and materials valued in excess of $50,000, whichoriginated from points located directly outside of New YorkState.Respondent agrees, and I find, that the Mechanical Con-tractors Association of Rochester, Inc., and the Associationof Plumbing, Heating and Cooling Contractors of Roches-ter, Inc , and their employer-members are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Respondent admits, and I find, that Local 13 is a labororganization within the meaning of Section 2(5) of the Act.11THE UNFAIR LABOR PRACTICESA. Background and FactsAlfred Winter was accepted as a journeyman and initiat-ed on March 24, 1971, by Toronto Local 46. Later that sameyear, he and his wife decided to move to the Rochester areaand, in order to get a visa, contacted an employer in Roch-ester who gave him a written job offer. When he came intothe United States, he was told by the prospective employerthat he would have to see Mr Farrell at Local 13 and givehim a travel card. After visiting in Florida, Winter returnedto Toronto, Canada, and received a travel card from Local46 on October 6, 1971. Around October 8, 1971, Winter sawFarrell at Local 13's headquarters and spoke to him abouthis job offer and handed him the travel card. Farrell toldhim that the travel card was no good since he had not beena journeyman member of the Union for 1 year.There is a union requirement that a person be a memberfor a year before he obtains a travel card. When travel cardsare received they must be presented to the local where themember is intending to work within 30 days of the date ofissuanceof the travel card. Travel cards also must be pro-cured in person from the localunionissuing themLocal 13BusinessManager Christopher Farrell confirmsthat in 1971 Winter presented him with a travel card, andhe told Winteritwasno goodsincehe had not been in theUnion for a year. He also told Winter to be careful aboutworking for a nonunion contractor, that if he did so hewould be liable to union charges. Farrell testified that afterthis first meeting with Winter he never saw Winter thereaf-ter until the date of the trial. The description of three moreWinter-Farrell meetings which Winter described(infra)arethus denied by Farrell. Winter testified that thereafter he LOCAL 13,PLUMBERS479by plane, for a meeting of the Building Trades LegislativeConference in Washington, D.C., stating that he remainedinWashington until Friday, April 20, and did not return toLocal 13's office on that day, although he did return toRochester. To confirm this testimony Respondent put inevidence what it called a photocopy of the airline ticket thatFarrell used for a flight from Rochester to Washington andfrom Washington back to Rochester Close examination ofthe exhibit reveals that it is a copy of a flight coupon #2,which, if used, would have had to have been surrendered tothe airline for the flight from Washington, D.C., to Roches-ter,New York.On April 26, 1973, Winter wrote a letter to internationalRepresentative Thomas Kehoe, regarding a telephone con-versation he had had with Kehoe on Tuesday, April 24,1973, concerning his problems with Farrell. In the letter herecounts his first encounter with Farrell, and that his travelcards have been refused by Local 13 for 2 years, enclosinga copy of his April 13, 1973, travel card from Local 46.Farrell acknowledged that a month or two later he didhave a conversation with Kehoe concerning Winter, buttestified that in this conversation he only said that Winterdid not have a valid card from Toronto, apparently refer-ring solely to the October 1971 conversationGeneral Counsel raised some contentions as to whetherthe Union ran an exclusive hiring hall There is nothing inthe contracts between the two associations and Local 13which establishes an exclusive referral system. The testimo-ny given by two employers indicated that they did use theUnion to refer people, but also hired union personnel whosought work with them, although usually clearing it with theUnion There is insufficient evidence present in this case forme to find that the arrangement between the two associa-tions and Local 13 is that of an exclusive hiring hall orreferral system.B. Analysis and ConclusionsRespondent states that the whole case rests on credibilityas to whether it is believed that Farrell saw Winter onlyonce, was not present in Rochester on April 16-20, 1973,and denied seeing him between 1971 and the trial in thiscase. In attacking Winter's credibility, Respondent statesthatWinter first testified that the meeting took place onApril 13, 1973, and then when shown by the date on thetravel card that he could not have been in Rochester onthat date switched it to Monday, April 16, 1973.Ifind the testimony of Winter more credible than thedenials of Farrell.Winter testified to getting four travelcards from Toronto Local 46 in his desire to work in theRochester area. It is inconceivable to me that having jour-neyed the 150 or so miles to Toronto to get a travel cardWinter would not have gone to Local 13's office to depositsuch travel card and to try to get referral work. Wintertestified to receiving less money for doing practically thesamework because he was employed part of the time by anonunioncontractor. It stands to reason that having goneto the trouble of getting the travel cards Winter certainlywould have tried to use them in the area where he desiredto live.From the evidence recited above,it isprobable that Win-ter saw or attempted to see Farrell on April 16, 1973. Thetestimony offered by Respondent is not conclusive that Far-rellwas not present in Rochester on April 16 The younglady, apparently a secretary of Local 13, who was identifiedby Winter as accompanying Farrell on the particular day inApril 1973 when he saw and talked to Farrell, was presentin the courtroom and was not called to testify to corroborateFarrell's testimony. The copy of the airline ticket offered asevidence does not show anything except that it is a returnticket from Washington to Rochester. If it had been used,itwould not have been in Respondent's possession. Theexhibit only shows that a ticket was issued and a reservationmade but not that a particular flight on a particular day wastaken. The ticket to Washington could have been used forother flights on other daysRespondent counsel's statements that Respondent wasunable to prepare its defense appeais inaccurate in view ofthe testimony offered and in view of what Respondent didnot offer I find and conclude that Winter did see Farrelland had the conversation to which Winter testified on April16, 1973, or certainly no later than Monday, April 23.Farrell's absolute denial of any conversation after October1971 1 find not credible in the circumstancesThe testimony offered by Farrell regarding a telephoneconversation with International Representative Kehoe doesnot respond fully to that which was placed in issue byWinter's letter to International Representative Kehoe. TheWinter letter recites the problems he experienced with Far-rell, starting with his arrival in 1971, continuing through theother travel cards being refused, and enclosing a copy of therefused April 1973 travel card. If Kehoe investigated thismatter and Farrell testified that he did call him and questionhim about it, Farrell's response geared only to what oc-curred in 1971 would not have been an adequate answer.Apparently the International did not pursue Winter's inqui-ry and in August he filed charges with the Board.Accordingly, I find that Winter did have a conversationwith Farrell in April 1973, as he testified, and that Farrellrefused to honor the travel card or to give him a referral slipto the employer who had sent him to seek one, either be-causeWinter was not a member of Local 13, or becauseFarrell assumed Winter had worked for a nonunion con-tractor.As stated above, I do not find sufficient evidencepresent in this case to conclude that Local 13's arrangementwith the associations was an exclusive hiring hall arrange-ment. However, as a nonexclusive hiring hall Respondentowed a duty of fair and impartial representation to thosewho seek to use its services. This duty was violated on orabout April 16, 1973, by Business Manager Farrell's refusalto accept Winter's travel card and refusal to give him areferral slip to an employer. Such action by Respondentviolated Section 8(b)(1)(A) of the Act. SeeHouston Mari-time Association, Inc. and Its Member Companies,168 NLRB615 (1967).Respondent further aggravated the situation when Busi-nessManager Farrell on October 28, 1973, filed unioncharges against Winter, alleging that Winter was workingfor a nonunion contractor in violation of sections 220, Aand B, of the Union's constitution, and that Winter by filingNLRB charges against Local 13 violated the constitution'ssection 235. Counsel for Respondent stated that these 480DECISIONSOF NATIONALLABOR RELATIONS BOARDcharges had been withdrawn as technically defectiveWhatthismeans, more than likely, is that section 213, A and B,should have been cited instead of section 220, A and B, andthat section 230 should have been alleged in place of section235.In any event, Business Manager Farrell's actions were inretaliation forWinter's filing charges with the NLRB andas such are violative of Section 8(b)(I)(A) of the Act, sincesuch actions were intended to restrict access to the Boardand were inhibitory of the statutorily protected Section 7rights. SeeOperative Plasterers' and Cement Masons' Interna-tional Association of the United States and Canada and LocalUnion No 521 (Arthur G. McKee & Company),189 NLRB553, 558 (1971).1IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, as set forth in section II,above, and therein found to constitute unfair labor practicesin violation of Section 8(b)(1)(A) of the Act, occurring inconnection with the business operations of the associationsand their employer-members, as set forth in section 1,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaningof Section2(5) of the Act.2.Theassociations and theiremployer-members are em-ployerswithin the meaning of Section2(2) of the Act.3Theassociations and theiremployer-members are en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.4.By discriminatorilyrefusing to referAlfred Winter foremployment on andafter April 16, 1973,Respondent violat-ed Section8(b)(1)(A) of the Act.5.By filing and threatening to file union charges againstAlfred Winterbecause he filed charges against Respondentwith theNational LaborRelations Board without exhaust-ing his internal union remedies,Respondent violated Sec-tion 8(b)(1)(A) of the Act by attemptingto coerce andthreaten International and Respondent members to restricttheir access toNational LaborRelations Board processes.6.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon thebasis of the foregoing findings of fact and con-clusions of law and the entirerecordin this case,I issue thefollowing recommended:IV THE REMEDYHaving found that Respondent violated Section8(b)(1)(A) of the Act, I shall recommend that it cease anddesist therefrom. Accordingly, since I have found that Re-spondent denied referrals for employment to Alfred Winteron or about April 16, 1973, when work was available, it willbe ordered that Respondent make him whole for any lossof earnings suffered by him from and after April 16, 1973,as a result of the discrimination practiced against him. Suchpayment shall be equal to the amount of wages he wouldhave earned as wages but for the aforesaid discrimination.His backpay shall be computed in the manner set forth inF.W Woolworth Company,90 NLRB 289 (1950), togetherwith interest at the rate of 6 percent per annum as providedinIsisPlumbing & Heating Co,138 NLRB 716 (1962)Respondent shall also notify both associations and Beth-lehem Service Corporation in writing, and furnish Winter acopy, that it has no objection to his employment and thathe will have full use of the hiring hall facilities withoutdiscrimination in connection with referrals for employment.Further, I shall recommend that Respondent cease anddesist from filing charges and threatening to file chargesagainst its members, or members of the International or itslocals, if they file charges with the National Labor RelationsBoard without exhausting internal union remedies.On the basis of the foregoing findings and the recordherein, I make the following:1 It is questionable whether any such charges can be brought under sec230 of the constitution, which talks of court proceedings of any descriptionIt is more than likely that a charge filed with the National Labor RelationsBoard would not fit under this section of the Union's constitutionORDER2Respondent, Local Union No. 13, an affiliate of the Ap-prentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Rochester, New York, its offi-cers, agents, and representatives, shall:ICease and desist from:(a)Discriminating in the hire and tenure of Alfred Win-ter, by failing and refusing to refer him to work because ofhis nonmembership in Respondent.(b)Refusing to give fair representation and equal treat-ment to all applicants for referral to employment.(c)Threatening or coercing members of the Internation-al and locals in their access to the National Labor RelationsBoard by informing them that charges could be broughtagainst them and by bringing charges against them for filingcharges with the National Labor Relations Board withoutexhausting internal union remedies.(d) In any similar manner restraining or coercing Inter-national and local members in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act'(a)Notify the associations and Bethlehem Service Cor-poration in writing, with a copy to Alfred Winter, that it hasno objection to his employment and that he will have fulluse of the hiring hall facilities without discrimination inconnection with referrals for employment.2 in the eventno exceptions are filed as provided by Sec 102 46 of theRules andRegulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes LOCAL 13,PLUMBERS481(b)Make Alfred Winter whole for any loss of pay orother loss, such as seniority, which he suffered as a result ofthe discrimination against him as set forth in the section ofthisDecision entitled "The Remedy."(c)Post at its business office, union hall, and any otherplace where it customarily posts notices to members copiesof the attached notice marked "Appendix." 3 Copies of thenotice shall also be posted at the associations' offices andat the offices of Bethlehem Service Corporation if they arewilling. Notices on forms provided by the Regional DirectorforRegion 3, after being signed by an authorized repre-sentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof in the mannerprovided above. Notices are to be posted for 60 consecu-tive days in conspicuous places, including all places wherenotices to members are customarily posted.Reasonablesteps shall be taken by Respondent and by the associationsand Bethlehem Service Corporation to insure that said no-tices are not altered,defaced, or covered by any other ma-terial.(d)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.3 1n the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentpay he suffered as a result of the discrimination prac-ticed against him.WE WILL refer Alfred Winter for employment in anondiscriminatory manner.WE WILL notify the Mechanical Contractors Associa-tion and the Association of Plumbing, Heating andCooling Contractors and Bethlehem Service Corpora-tion that we have no objection to their hiring AlfredWinter, and that he will have full use of our referralservicewithout discrimination based on his lack ofmembership in Local 13.WE WILL NOT try to keep union members from filingcharges against Local 13 with the National Labor Rela-tions Board by suggesting to or telling employee mem-bers that union charges could be brought againstmembers for not exhausting internal union remedies.Our members and all International members are free tofilecharges with the National Labor Relations Boardagainst Local 13 without fear of any union charges beingbrought against them for not exhausting internal union rem-edies.WE WILL NOT, in any similar manner, restrain orcoerce employees in their legal right to join, or-if theychoose-not to join the UnionLOCAL UNION No 13, AN AF.FILIATE OF THE UNITED ASSOCIA-TIONOFJOURNEYMEN ANDAPPRENTICES OF THE PLUMBINGAND PIPE FITTING INDUSTRY OFTHE UNITED STATES AND CANA.DA, AFL-CIO(Labor Organization)DatedByFollowing a trial in which the Union and the General Coun-sel of the NationalLaborRelations Board participated andoffered evidence, it has been found that we violated the Act.We have been ordered to post this notice and we intend tocarry out the order of the Board and abide by the following-WE WILL NOT discriminate in the hire and tenure ofAlfredWinter by failing and refusing to refer him towork because of his lack of membership in Local 13.WE WILL make Alfred Winter whole for any loss of(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Ninth Floor, Federal Building, I l lWest Huron Street, Buffalo, New York 14202, Telephone716-842-3100.